GLADNEY, Judge.
In this suit Spencer E. Pipes and his wife, Mrs. Irene Pipes, sued for damages, naming as defendants herein George W. Malone and his liability insurer, Northern Insurance Company of New York. This case is one of three consolidated in the trial court, which arose from an automobile collision on August 3, 1957, at the intersection of Highland Avenue and Jordan Street in Shreveport, Louisiana. Mrs. Irene Pipes was the driver of one of the vehicles so involved, a 1953 Hudson, and George W. Malone was the operator of the other vehicle, a Plymouth. All legal issues relating to liability have been determined in the case of Malone v. American Hardware Mut. Ins. Co., La.App., 111 So.2d 867. Our holding therein exonerated Mrs. Pipes from fault. This action presents the claims of Mrs. Irene Pipes for personal injuries received in the accident and of Spencer E. Pipes for property loss and medical expense incurred in the treatment of Mrs. Pipes.
After the accident Mrs Pipes was hospitalized under treatment by Dr. Wallace Brown. Her petition alleges she suffered from contusions over the forehead, chest, arms and both knees, and in consequence of which a pre-existing arthritic condition of the cervical spine was aggravated and her nervous system impaired. She received also a mouth injury that bruised her gums and loosened one of her front teeth.
Mrs. Pipes, at the time of injury, was employed in the capacity of a draftsman and her husband claims loss of earnings during the period of disability. The evidence shows, however, there was no loss-of earnings for her employer paid full wages during the period Mrs. Pipes was absent from her work, — about two months. Pipes has furnished satisfactory evidence of the damage to his automobile of $650 and;, has substantiated a claim for medical ex*874penses incurred in the treatment of his wife, amounting to $532.46. There is no evidence to support his claim for future medical expenses. He should recover from the defendants herein the sum of $1,182.
Mrs. Irene Pipes remained in the hospital until August 15th, during which time she received sedation and medication designed for muscle relaxation. An additional forty-five days passed before she was able to return to her job. After leaving the hospital, Mrs. Pipes upon the recommendation of Dr. Brown, received more than fifty treatments of physiotherapy administered by a specialist therein, Miss Lucy Mell Platt. Mrs. Pipes was also treated by Dr. R. B. DeLee.
The medical examinations show there was no serious or lasting aggravation of the pre-existing arthritic condition, and as of the time of trial we are impressed with the fact Mrs. Pipes was able to resume, her employment duties without serious impairment of physical function. It is our opinion that she is entitled to an award of $1,500.
In accordance with our findings as here-inabove set forth, it is ordered, adjudged and decreed that the judgment from which appealed be and the same is annulled, reversed and set aside, and it is now ordered there be judgment in favor of Spencer E. Pipes and against the defendants, George W. Malone and Northern Insurance Company of New York in solido in the sum of $1,182 with interest thereon from judicial demand until paid.
It is further ordered, adjudged and decreed that there be judgment in favor of Mrs. Irene Pipes and against the defendants, George W. Malone, and Northern Insurance Company of New York, in solido, for the full sum of $1,500 with legal interest from judicial demand until paid. It is further ordered all costs of this suit, including costs of the appeal, be equally divided between the defendants, George W. Malone and Northern Insurance Company of New York.